DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-10, 12-13, 20, 22-29 are pending.  Applicant’s previous election of Group I, claims 1, 3-9 and 23-29 and the following species still applies and claims 10, 12-13, 20, 22 remain withdrawn.

    PNG
    media_image1.png
    187
    1032
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    133
    1033
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    139
    1039
    media_image3.png
    Greyscale

Response to Amendment
Applicant’s amendment of 05/24/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 25 and 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites adhesion properties that are vague in multiple ways.  
First, the methodology for testing the composition for these adhesion properties is vague (1) in terms of how/if the unprimed substrate is prepared (e.g., is the substrate allowed to be cleaned?, is the surface of the surface allowed to be activated, e.g., by plasma?, is the substrate allowed to be roughened?, or are all such surface preparations considered a type of “priming” of the substrate etc.), (2) in terms of how/if the other substrate is prepared (e.g., is the second substrate allowed to be treated with a release agent prior to testing for low/no adhesion?), (3) in terms of the temperature (of the adhesive and substrate) and pressure upon application/curing of the adhesive, (4) in terms of the time/aging conditions between curing of the adhesive and testing for adhesion, (5) in terms of how the cured adhesive is tested for adhesion (i.e., how is force applied to pull the adhesive away, in terms of amount of force applied and direction of application of the force?), (6) in terms of what qualifies as “minimal adhesion” (i.e., is the later recited “greater than” limitation sufficient to satisfy the “minimal adhesion” limitation, or if some more stringent limit on adhesion required, and if so, what level of adhesion satisfies this more stringent limitation?).
Claim 3 recites “alclad” which appears to be a trademark and therefore is vague.  If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parteSimpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.  MPEP 2173.05(u).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 3-9 and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (U.S. 2011/0224344) in view of Jeram et al. (U.S. 3,884,866) in view of Nakayoshi et al. (U.S. 6,797,772) in view of Meguriya et al. (U.S. 2008/0249244) in view of Yoshida et al. (WO 2014-038728, US 2015/0235872 cited as equivalent).
Regarding claims 1, 3-9 and 23-29, Fujisawa teaches a composition comprising a polysiloxane with 2 or more alkenyl groups, a combination of hydrogen functional polysiloxanes each have at least 2 hydrogens per molecule (e.g., dimethylsiloxane-methylhydrogensiloxane copolymer endblocked with trimethylsiloxy groups, [0077], corresponding to the elected species of B2 and within the scope of claim 4, and a different polysiloxane composed of R2HSiO1/2 groups and SiO4/2 groups, [0084], corresponding to the elected species B1 given that there must be at least 2 hydrogens), a platinum catalyst, inhibitors as in claim 5, and the following adhesion promoter which corresponds to claims 6-9 and Applicant’s elected species (i.e., is able to be formed by reacting the compounds of claim 8, e.g., by reacting glycidoxypropyltrialkoxysilane and an alkenyl functional linear polydimethylsiloxane with terminal OH groups, [0098]-[0100], also see the disclosed ranges for a and b which overlaps the claimed ranges), (see abstract, [0046]-[0051], [0072]-[0086], [0091], [0093]).

    PNG
    media_image4.png
    103
    370
    media_image4.png
    Greyscale

The composition is disclosed as being used with a solvent which makes it liquid ([0029]) and the solvent qualifies as an additive as in claim 23 ([0096]-[0097).
Fujisawa also teaches an overlapping viscosity compared to claim 27 ([0103], 50,000 mPa*s = 50 Pa*s).  Although the viscosity is not disclosed as being measured via the exact same methodology as claimed, the measurement conditions are close enough that the range is considered to overlap the claimed range when measured in the claimed manner.  Furthermore, the viscosity of the composition is an art recognized result effective variable (the above range is merely preferred) that would have been obvious to adjust to within the claimed range in the process of optimizing the outflow/void considerations ([0103]).
Fujisawa teaches all of the above subject matter but does not disclose the claimed x and r ratio.  However, Jeram is also directed to polysiloxane composed of R2HSiO1/2 groups and SiO4/2 groups and teaches that an x:r ratio overlapping the claimed range is suitable/preferred for using such compounds as curing agents for unsaturated organosilicons (see abstract, col. 5, lines 15-40).  Thus, it would have been obvious to have used such a ratio for the polysiloxane composed of R2HSiO1/2 groups and SiO4/2 groups already called for in Fujisawa because Jeram teaches that it is a known suitable/preferred ratio for achieving the same desired result (i.e., curing unsaturated polysiloxanes).
Modified Fujisawa does not disclose the claimed silica filler separate from the catalyst, however, Nakayoshi is also directed to an addition curable silicone adhesive composition (as in Fujisawa) and teaches that up to 50 parts by weight of silica (different from the catalyst, as claimed) may be added to 100 parts of the vinyl polysiloxane in order to improve hardness and strength (see abstract, col. 12, lines 5-25) and thus it would have been obvious to have included such an amount of silica in the composition of modified Fujisawa in order to improve hardness and strength.
Regarding claims 23, and 24, modified Fujisawa teaches all of the above subject matter.  Fujisawa additionally teaches an overlapping amount of the claimed A, C, D, and F ingredients ([0036], [0092], [0094], [0101]), and an overlapping amount of the solvent additive ([0097]), as in claims 1 and 23.  Fujisawa also discloses an overlapping molar ratio of the hydrogens and alkenyl groups in the composition compared to claim 24 ([0089], with those functional groups being provided by the B and A ingredients, respectively).  
Also, as explained above, the silica from Nakayoshi in modified Fujisawa is included in an amount that overlaps the claimed amount of the E ingredient.  
Also, Jeram in modified Fujisawa discloses an overlapping range of x and r.  That is, from Fujisawa, the number of hydrogen atoms in the polymers within the B ingredient should be at least 2 and the R2HSiO(1/2) unit is the only repeating unit in [0084] that has a hydrogen so Fujisawa teaches that the polymer in [0084] has at least two R2HSiO(1/2) units.  Also, Jeram in modified Fujisawa teaches a ratio of M to Q units in such a crosslinker of 0.5:1 to 10:1 (see above).  Thus, the ranges of M and Q units in modified Fujisawa (via Jeram) include, e.g., 8 R2HSiO(1/2) units (within the range of Fujisawa for the number of hydrogen atoms) and 4 Q units (corresponding to an M:Q ratio of 2:1, within the range taught by Jeram).  Because these exemplified values are within the ranges of modified Fujisawa, the broader ranges of Fujisawa overlap the claimed range.
Modified Fujisawa does not disclose the claimed weight percent of the B ingredients.  However, Meguriya is also directed to addition cured silicone adhesive compositions with B ingredients including those discussed above (corresponding to B1 and B2 as claimed) from Fujisawa, and teaches that the overall amount of such B ingredients should be 0.5-15 parts by weight per 100 parts by weight of the alkenyl functional polysiloxane (and also teaches a molar ratio of H to alkenyl that overlaps claim 24) in order to provide sufficient crosslinking between the H and alkenyl reactive groups (see abstract, [0034], [0035]-[0036]).  Thus, it would have been obvious to have included the B ingredient from modified Fujisawa at the above amount from Meguriya because Meguriya teaches that such amount is suitable for providing the desired functionality in modified Fujisawa (i.e., reacting the H and alkenyl groups in the A and B ingredients). 
Although the above amount of the B ingredient in modified Fujisawa (via Meguriya) is not separated into separate amounts for B1 and B2 (given that Fujisawa already discloses combining B1 and B2 in the overall B ingredient), when faced with a mixture (in this case B1 and B2), one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  
See MPEP 2144.05 II A.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Given the above prima facie obvious 1:1 ratio for the mixture of B1 and B2, and given the overall range of 0.5-15 parts by weight for the hydrogen functional polysiloxane in modified Fujisawa (via Meguriya), the range for B1 and B2 overlaps claims 1 and 23 (e.g., 15 total parts of B from Meguriya in modified Fujisawa would correspond to 7.5 parts of B1 and 7.5 parts of B2 according to the 1:1 ratio).
Additionally and alternatively to the above from Meguriya regarding the amount of B1 and B2, Yoshida is also directed to addition curable silicone adhesives that include the same B1 and B2 ingredients as already taught by Fujisawa (see abstract, [0035]-[0036], and provides examples in which such a combination of B ingredients are used at a 1:1 ratio, with overlapping weight percentages as in claims 1 and 23, and with a ratio of hydrogen provided by B1 to all the hydrogen provided by B that overlaps claims 28-29 ([0073]-[0074], Table 1, practical example 1, B1 in the example has a hydrogen content of 0.97wt% and B2 in the example has a hydrogen content of 1.4wt% which yields a ratio of 0.409 given equal amounts of each B ingredient, i.e., 0.97/(0.97+1.4)).  Thus, it would have been obvious to have used the above ratios/wt%s of B1 and B2 (and hydrogen respectively provided therefrom) from Yoshida for the corresponding B1 and B2 ingredients already taught in modified Fujisawa because Yoshida shows that such amounts are suitable for providing the desired functionality (i.e., curing of H and alkenyl groups in an addition curable silicone composition).
It is noted that Yoshida also provides an additional and alternative basis to render obvious the claimed x:r ratio (compared to Jeram) because Yoshida discloses an exemplified amount of the x and r groups in [0073] that falls within the claimed range and this amount would be obvious to use in modified Fujisawa because Yoshida teaches that such a ratio of x to r provides a suitable hydrogen functional crosslinker for an addition curable silicone composition (the same functionality desired by Fujisawa).
Modified Fujisawa does not disclose the claimed adhesion properties and hardness of claims 25, 26, and 3, however, this limitation is inherently met by the embodiments of modified Fujisawa that overlap the embodiments of the present application in terms of the type and amount of materials in the composition.  That is, applying these overlapping compositions taught by modified Fujisawa (that match the compositions used the present disclosure) to the same substrate materials and via the same testing methodologies as in the present application will inherently produce the claimed adhesion and hardness properties in the same way as in the present application.  In addition to the above (which is already sufficient for meeting the claimed adhesion limitation), the claims do not preclude the plastic substrate from being roughened (thereby allowing for additional adhesion via mechanical interlocking of the cured adhesive in the roughened grooves of the plastic substrate), and the claims do not preclude the metal substrate from being treated with a release coating prior to testing (thus further reducing/eliminating adhesion to the metal substrate).  
As explained above, the “reaction product” limitations (of claims 7-8) are not explicitly disclosed but the resulting compound is the same as the claimed reaction product and therefore meets the product by process limitation.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Furthermore, the “for preparing…” and “selective adhesion” language in the preamble is not given patentable weight because the body of the claim sets forth all of the limitations of the claimed invention.  
 “The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” 
See MPEP 2111.02 II.
Additionally and alternatively (if arguendo the intended use was given weight, which it is not), given that the prior art teaches all subject matter explained in this rejection it is inherently capable of being used for selected adhesion.  
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”
See MPEP 2111.02 II.  
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
The Examiner’s previous responses to Applicant’s previous remarks and declaration are maintained.
Applicant argues that claim 25 is definite because it does not matter what methodology is used.  This is not persuasive.  The claims are directed to a composition, not adhered substrate materials.  Therefore, a potential infringer who has a given composition (in terms of amounts/types of ingredients) needs to know how to test it to see if it falls within the claimed property.  That infringer could select testing substrates/methodology to be within or outside of the claimed adhesion property even for the same composition (indeed even the same composition in the present examples could be tested in different ways within the unlimited methodology recited in the present claims that would cause the composition in the examples to fall within and fall outside the claimed property depending on which substrates are used).  Thus, this potential infringer would be uncertain as to the scope of the claim in terms of the adhesion property, and therefore the rejection is maintained.
Applicant remarks regarding alclad are not persuasive because Applicant is referring to a trademark even if it is not in proper trademark format (i.e., capitalized and/or with the trademark symbol).  Also, Applicant cannot unilaterally conclude that a trademark of another company is generic (which is effectively invalidating that trademark).  Even Applicant’s asserted “definition” of the term is vague (i.e., what qualifies as “corrosion resistant” or “high purity”) which reflects the vague aspect of reciting a trademark in the claims.
Applicant argues that there is no reason to use the x:r ratio from Jeram but it is maintained that the suitability/preference for a more specific range/value within the generic teachings of Fujisawa is sufficient motivation.  It is noted that “same” in the rejection does not refer to the overall performance of the ingredient from Jeram vs Fujisawa but instead refers to the same functionality being satisfied in Jeram as desired by Fujisawa (i.e., using the ingredient to cure the unsaturated polysiloxanes) which still allows for Jeram’s teachings to be obvious as preferred and/or narrower than the generic teachings of Fujisawa for achieving this same functionality.
Applicant refers to the age of Jeram but this is not relevant to the prima facie analysis and Fujisawa does not need to disclose/refer to preferred teachings from all the previously published references.
Applicant makes the same argument with respect to Yoshida teaching the x:r ratio which is not persuasive for the same reasons as above (i.e., Yoshida provides a narrower/exemplified teaching within the generic teaching of Fujisawa).
Applicant argues that Fujisawa teaches filler generically and therefore it would not be obvious to look to Nakayoshi.  This is not persuasive.  Fujisawa’s teaching in this regard only strengthens the obviousness of looking to Nakayoshi because Fujisawa lacks an amount for the generally suggested filler and Nakayoshi teaches a suitable amount.  Applicant mentions inoperability when including filler in Fujisawa but this is disproven by the portion cited by Applicant.  Applicant mentions that Fujisawa does not indicate that hardness/strength needs to be improved but this is not necessary for a prima facie case of obviousness.  Fujisawa is also not limited to “spin coating” nor is there evidence that filler excludes such a use.
Applicant similarly argues that Fujisawa teaches an amount of B such that there is no reason to look to Meguriya.  This is not persuasive because Fujisawa only teaches a molar amount of the overall B ingredient, not wt% of the B ingredient or the wt% of the B1 and B2 ingredients.  Fujisawa is not limited to the examples.
Applicant argues that Fujisawa does not “focus” on mixtures of B1 and B2 but the prior art does not need to “focus” on the claimed subject matter.
Applicant argues that the selective adhesion is unexpected but the claims are still not commensurate in scope in terms of the types and amounts of ingredients compared to the types and amounts of ingredients in the examples and therefore this is not persuasive
Applicant argues against Yoshida for the same reasons set forth above with respect to Meguriya but this is not persuasive for the same reasons set forth above.  Applicant also reiterates the earlier remarks provided with respect to Yoshida which is still not persuasive.
Applicant argues against the inherency rejection based on a lack of prima facie case of obviousness, which is not persuasive as explained above (i.e., there is a proper prima facie case of obviousness).  The inherency argument is also not based on speculation because modified Fujisawa teaches a composition that includes/overlaps the same composition that achieves the claimed properties in the present application.
Applicant also argues that the rejection is based on hindsight but the rejection is based on the teachings of the prior art and the motivations therefrom and thus is not based on hindsight.
Applicant argues that the claimed hardness would render the compositions of the prior art inoperable but there is no evidence to support this conclusion.
Applicant argues that Fujisawa teaches away from the claimed viscosity, but only refers to a preferred range in Fujisawa (which the reference is not limited to) and also the preferred range still overlaps the claimed range anyway.
Applicant again references unexpected results but as explained above the claims are not commensurate in scope with the provided data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787